Citation Nr: 0116249	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from May 1991 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In March 2001, the veteran testified at a hearing 
before the undersigned Member of the Board sitting at the RO.  

The veteran contends that his service-connected 
schizoaffective disorder is much more disabling than is 
reflected by the currently assigned 10 percent rating.  In 
addition, he has stated that his service-connected 
psychiatric disability prevents him from keeping, or at times 
obtaining, employment, thereby raising the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disability.  He has also argued that 
frequent psychiatric hospitalizations have interfered with 
his ability to keep a job.  

The Board notes that at the March 2001 hearing the veteran's 
representative stated that the veteran is receiving benefits 
from the Social Security Administration (SSA), and treatment 
records in the file also indicate that the veteran is 
receiving such benefits.  Further, on his VA Form 21-526, the 
veteran reported that he started receiving SSA benefits, 
other than SSI, in August 1997.  As records concerning the 
award of SSA benefits would be pertinent to the veteran's 
claims, they should be obtained.  See Murinscak v. Derwinski, 
2 Vet. App. 363, 370-72.  

At the hearing, the veteran testified that he has been 
receiving treatment for his psychiatric disability at the VA 
medical center in Detroit.  Records of that treatment as well 
as any other VA or non-VA treatment records not currently in 
the file should be obtained.  In addition, it is the opinion 
of the Board that an additional VA examination of the veteran 
would facilitate its decision.  The examiner should be 
requested to review the file and provide an opinion as to the 
effect, since the date of the award of service connection in 
July 1998, of the veteran's service-connected schizoaffective 
disorder  on his ability to obtain or maintain substantially 
gainful employment.  See Colayong v. West, 12 Vet. App. 524, 
538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
(explaining duty to assist requires that VA obtain competent 
opinion concerning effect of veteran's service-connected 
disabilities, either individually or in the aggregate, on his 
ability to obtain or retain employment).  

During the pendency of the veteran's appeal but after the 
claim was last considered by the RO, the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the veteran's case.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The VCAA provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact SSA and request 
a copy of the determination awarding the 
veteran Social Security disability 
benefits and copies of medical records 
and other supporting documentation upon 
which that award was based, as well as 
any later records pertaining to any 
continuation of the award of such 
benefits.  

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment of all VA and non-VA health 
care providers form whom he has received 
treatment for his service-connected 
schizoaffective disorder at any time 
since June 1998.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file copies of all 
identified medical records that have not 
been obtained previously.  In any event, 
the RO should obtain copies of VA 
treatment records for the veteran from 
the VA Medical Center in Detroit, 
Michigan, dated from June 1998 to the 
present.  

3.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit copies 
of the outstanding records.  

4.  The RO should request that the 
veteran complete and return a VA Form 21-
8949, Veterans Application for Increased 
Compensation Based on Unemployability.  

5.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
determine the nature and severity of the 
veteran's service-connected 
schizoaffective disorder.  Any indicated 
studies should be performed.  The 
psychiatrist should provide a global 
assessment of functioning score based on 
the veteran's service-connected 
psychiatric disability with an 
explanation of the significance of the 
score assigned.  The psychiatrist should 
also be requested to review the entire 
claims file and provide an opinion, with 
complete rationale, as to the effect of 
the veteran's service-connected 
schizoaffective disorder on his ability 
to obtain or retain substantially gainful 
employment during the period from June 
1998 to the present.  The claims file, 
including a copy of this remand, must be 
made available to the psychiatrist, and 
the examination report should reflect 
that the claims file was reviewed.  

6.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should undertake any 
action required to comply with the notice 
and duty to assist provisions of the 
VCAA.  

7.  Then, the RO should readjudicate the 
claim of entitlement to a rating in 
excess of 10 percent for schizoaffective 
disorder.  If it has not been rendered 
moot, the RO should adjudicate 
entitlement to a total rating based on 
unemployability due to service-connected 
disabilities.  The RO should also 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension service for 
extra-schedular consideration.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with regard to any other matter, the veteran and 
his representative should be furnished a supplemental 
statement of the case addressing all issues in appellate 
status.  The veteran should be informed of the requirements 
to perfect an appeal with respect to any new issue addressed 
in the supplemental statement of the case.  The veteran and 
his representative should be provided an appropriate 
opportunity to respond to the supplemental statement of the 
case.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




